DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on January 21, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114a, 114b (Figure 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 66, the claim recites “the residual cylinder power in the peripheral zone having a V-shaped inner boundary and a V-shaped outer boundary”, which is not fully understood, specifically as it pertains to the outer boundary.  The feature appears to be directed to Figure 7b showing the peripheral zone (109a), however the V-shaped lines are understood to be contour lines - i.e. lines of constant residual cylinder power.  As noted above, elements (114a,b) are not detailed in the specification and thus it is not known to what the elements are referring.  The outer “boundary” of zone 109a would 
	Also, it is unclear what is meant by “inner” and “outer”, specifically inner/outer relative to what? (MPEP 2173.05(b)).
	As to claim 69, the claim recites “the residual cylinder power” which lacks antecedent basis.  Specifically, claim 66 has a maximum residual power and residual cylinder power boundaries and it is not clear what “the residual power” refers to.
	As to claims 67-86 are rejected as dependent upon claim 66.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 66, 75 and 77-80 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ahsbahs et al. (US 5,812,238 - Ahsbahs; cited by Applicant).
	As to claim 66, Ahsbahs teaches an ophthalmic lens (Ahsbahs Figs. 1,2,4) comprising a far optical zone capable of providing far vision (Ahsbahs Fig. 1 - VL; col. 3:36-41; Fig. 2 - VLp; col. 4:31-35), a near optical zone capable of providing near vision near vision zone width = 24mm; col. 6:20-27 - near vision zone width = 20mm+), wherein a maximum value of a residual cylinder occurs in a peripheral zone disposed outside the corridor (Ahsbahs Fig. 4 - 2.00D contour line; col. 3:22-23; col. 6:9-28 - residual cylinder power = iso-astigmatism lines), the residual cylinder power in the peripheral zone having a V-shaped inner boundary and a V-shaped outer boundary (Ahsbahs Fig. 4 - contours 8, 8’, 9, 9’, 10, 10’, and 2.00D contour lines all being “V-shaped”).
	As to claim 75, Ahsbahs teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Ahsbahs further teaches the corridor has a residual cylinder power less than 1.0 Diopter (Ahsbahs Fig. 4 - 8, 8’, L, P showing residual cylinder of corridor within the < 0.5 D contour).
	As to claim 77, Ahsbahs teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Ahsbahs further teaches the near optical zone has a width between 20mm and 24mm (Ahsbahs col. 4:61-67; col. 5:1-10 - near vision zone width = 24mm; col. 6:20-27 - near vision zone width = 20mm+).
	As to claim 78, Ahsbahs teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Ahsbahs further teaches the near optical zone has a width between 12mm and 24mm (Ahsbahs col. 4:61-67; col. 5:1-10 - near vision zone width = 24mm; col. 6:20-27 - near vision zone width = 20mm+).
claim 79, Ahsbahs teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Ahsbahs further teaches the near optical zone has a width between 15mm and 24mm (Ahsbahs col. 4:61-67; col. 5:1-10 - near vision zone width = 24mm; col. 6:20-27 - near vision zone width = 20mm+).
	As to claim 80, Ahsbahs teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Ahsbahs further teaches the near optical zone has a width between 20mm and 40mm (Ahsbahs col. 4:61-67; col. 5:1-10 - near vision zone width = 24mm; col. 6:20-27 - near vision zone width = 20mm+).

Claims 66 and 69-86 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kris et al. (US 6,155,681 - Kris; cited by Applicant).
	As to claim 66, Kris teaches an ophthalmic lens (Kris Figs. 2A-C), comprising a far optical zone capable of providing far vision (Kris Fig. 2A; col. 1:58-67; col. 2:1-10), a near optical zone capable of providing near vision (Kris Fig. 2A; col. 1:58-67; col. 2:1 -10; reciting the lower zone includes intermediate or lesser (i.e. near) viewing distances), a corridor connecting the far optical zone and the near optical zone (Kris Fig. 2A; col. 1:58-67; col. 2:1-10), the near optical zone has a width between 12mm and 40mm (Kris Fig. 2A - width of near (lower) zone ~ 20mm), wherein a maximum value of residual cylinder power occurs in a peripheral zone disposed outside the corridor (Kris Fig. 2A; col. 7:35-40 - shaded region is outside of corridor), the residual cylinder power in the peripheral zone having a V-shaped inner boundary and a V-shaped outer boundary (Kris Fig. 2A - V-shaped contour lines of 0.25D and 0.5D).
claim 69, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the residual cylinder power is greater than an addition power in the near zone (Kris Fig. 2A - residual cylinder power = 1.00D to 1.50D; col. 7:35-40 - add power = 1.00D).
	As to claim 70, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the ophthalmic lens having a corridor length between 6mm and 10mm (Kris col. 4:32-36 - Kris teaches the corridor length being the range of 5mm to 20mm which is considered sufficiently specific to anticipate the claimed range 6-10mm (MPEP 2131.03)).  
	As to claim 71, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the ophthalmic lens having a corridor length about 4mm (Kris col. 4:32-36 - 5mm is “about 4mm”; Kris teaches the corridor length being the range of 5mm to 20mm which is considered sufficiently specific to anticipate the claimed range about 4mm (MPEP 2131.03)).  
	As to claim 72, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the ophthalmic lens having a corridor length between 6mm and 8mm (Kris col. 4:32-36 - Kris teaches the corridor length being the range of 5mm to 20mm which is considered sufficiently specific to anticipate the claimed range 6-8mm (MPEP 2131.03)).  
	As to claim 73, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the ophthalmic lens having a corridor length between 4mm and 6mm (Kris col. 4:32-36 - Kris teaches the corridor length being the range of 5mm to 20mm which is considered sufficiently specific to anticipate the claimed range 4-6mm (MPEP 2131.03)).  
	As to claim 74, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches ophthalmic lens having a corridor length between 4mm and 8mm (Kris col. 4:32-36 - Kris teaches the corridor length being the range of 5mm to 20mm which is considered sufficiently specific to anticipate the claimed range 4-6mm (MPEP 2131.03)).  
	As to claim 75, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the corridor has a residual cylinder power less than 1.0 Diopter (Kris Fig. 2A - 0.13D, 0.25D contour).
	As to claim 76, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the corridor has a residual cylinder power less than 0.5 Diopter (Kris Fig. 2A - 0.13D, 0.25D contour).
	As to claim 77, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the near optical zone has a width between 20mm and 24mm (Kris Fig. 2A - width of near (lower) zone ~ 20mm).
	As to claim 78, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the near optical zone has a width between 12mm and 24mm (Kris Fig. 2A - width of near (lower) zone ~ 20mm).
	As to claim 79, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the near optical zone has a width between 15mm and 24mm (Kris Fig. 2A - width of near (lower) zone ~ 20mm).
claim 80, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the near optical zone has a width between 20mm and 40mm (Kris Fig. 2A - width of near (lower) zone ~ 20mm).
	As to claim 81, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the near optical zone has a residual cylinder power of less than 0.25D (Kris Fig. 2C - Astigmatism at -20 to -25 in y being less than 0.25).
	As to claim 82, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the near optical zone has a residual cylinder power of less than 0.12D (Kris Fig. 2C - Astigmatism at -20 to -25 in y being less than 0.12 at various points, including 0D).
	As to claim 83, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the far optical zone has a width between 20mm and 70mm (Kris Fig. 2A - width of far (upper) zone ~ 60mm).
	As to claim 84, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the far optical zone has a width between 50mm and 70mm (Kris Fig. 2A - width of far (upper) zone ~ 60mm).
	As to claim 85, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the far optical zone has residual cylinder power of less than 0.25D (Kris Fig. 2C - Astigmatism at 5 to 0 in y being ~0D).
	As to claim 86, Kris teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Kris further teaches the far optical zone has Astigmatism at 5 to 0 in y being ~0D).	
	
Claims 66-67, 69, 75 and 78-79 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ahsbahs et al. (US 5,708,493 - Ahsbahs-2).
	As to claim 66, Ahsbash-2 teaches an ophthalmic lens (Ahsbahs-2 Fig. 7), comprising a far optical zone capable of providing far vision (Ahsbahs-2 Fig. 1 - VL, L Fig. 7 - L; col. 4:1-11), a near optical zone capable of providing near vision (Ahsbahs-2 Fig. 1 - VP, P; Fig. 7 - P), a corridor connecting the far optical zone and the near optical zone (Ahsbahs-2 - Fig. 7 - G-P), wherein the near optical zone has a width between 12mm and 40mm (Ahsbahs-2 col. 6:19-24), wherein a maximum value of a residual cylinder power occurs in a peripheral zone disposed outside the corridor (Ahsbahs-2 - Fig. 7 - 39’, 39; col. 6:5-18), the residual cylinder power in the peripheral zone having a V-shaped inner boundary and V-shaped outer boundary (Ahsbahs-2 Fig. 7 - 35, 26, 27, 38, 39, 35’, 36’, 37’, 38’, 39’).
	As to claim 67, Ahsbahs-2 teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Ahsbahs-2 further teaches the maximum value of the residual cylinder power is greater than or equal to 2.37D and less than or equal to 8.56D (Ahsbahs-2 Fig. 7 - 39, 39’ = 2.5D isocylinder contour).
	As to claim 69, Ahsbahs-2 teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Ahsbahs-2 further teaches the residual cylinder power is greater than an addition power in the near zone (Ahsbahs-2 Fig. 7 - 39, 39’ contours = 2.5D; col. 5:10-15 - ADD = 2D).
claim 75, Ahsbahs-2 teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Ahsbahs-2 further teaches the corridor has a residual cylinder power less than 1.0Diopter (Ahsbahs-2 Fig. 7 - 35, 35’ = 0.5D contour).
	As to claim 78, Ahsbahs-2 teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Ahsbahs-2 further teaches the near optical power zone has a width between 12mm to 24mm (Ahsbahs-2 col. 6:19-24).
	As to claim 79, Ahsbahs-2 teaches all the limitations of the instant invention as detailed above with respect to claim 66, and Ahsbahs-2 further teaches the near optical power zone has a width between 15mm to 24mm (Ahsbahs-2 col. 6:19-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 70-74 are rejected under 35 U.S.C. 103 as being unpatentable over Ahsbahs as applied to claim 66 above, and further in view of Kris (cited above).
	As to claim 70, Ahsbahs teaches all the limitations of the instant invention as detailed above with respect to claim 66, but doesn’t specify the corridor length.  In the same field of endeavor Kris teaches an ophthalmic lens having a corridor length between 6mm and 10mm (Kris col. 4:32-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the corridor length between 6mm and 10mm since, as taught by Kris, such corridor lengths are relatively short allowing for short transition from viewing zones (Kris col. 4:32-36).
	As to claim 71, Ahsbahs teaches all the limitations of the instant invention as detailed above with respect to claim 66, but doesn’t specify the corridor length.  In the same field of endeavor Kris teaches an ophthalmic lens having a corridor length abou 5mm is “about 4mm”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the corridor length between 6mm and 10mm since, as taught by Kris, such corridor lengths are relatively short allowing for short transition from viewing zones (Kris col. 4:32-36).
	As to claim 72, Ahsbahs teaches all the limitations of the instant invention as detailed above with respect to claim 66, but doesn’t specify the corridor length.  In the same field of endeavor Kris teaches an ophthalmic lens having a corridor length between 6mm and 8mm (Kris col. 4:32-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the corridor length between 6mm and 10mm since, as taught by Kris, such corridor lengths are relatively short allowing for short transition from viewing zones (Kris col. 4:32-36).
	As to claim 73, Ahsbahs teaches all the limitations of the instant invention as detailed above with respect to claim 66, but doesn’t specify the corridor length.  In the same field of endeavor Kris teaches an ophthalmic lens having a corridor length between 4mm and 6mm (Kris col. 4:32-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the corridor length between 6mm and 10mm since, as taught by Kris, such corridor lengths are relatively short allowing for short transition from viewing zones (Kris col. 4:32-36).
	As to claim 74, Ahsbahs teaches all the limitations of the instant invention as detailed above with respect to claim 66, but doesn’t specify the corridor length.  In the .

Claims 70-74 are rejected under 35 U.S.C. 103 as being unpatentable over Ahsbahs-2 as applied to claim 66 above, and further in view of Kris (cited above).
	As to claim 70, Ahsbahs-2 teaches all the limitations of the instant invention as detailed above with respect to claim 66, but doesn’t specify the corridor length.  In the same field of endeavor Kris teaches an ophthalmic lens having a corridor length between 6mm and 10mm (Kris col. 4:32-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the corridor length between 6mm and 10mm since, as taught by Kris, such corridor lengths are relatively short allowing for short transition from viewing zones (Kris col. 4:32-36).
	As to claim 71, Ahsbahs-2 teaches all the limitations of the instant invention as detailed above with respect to claim 66, but doesn’t specify the corridor length.  In the same field of endeavor Kris teaches an ophthalmic lens having a corridor length abou 4mm (Kris col. 4:32-36 - 5mm is “about 4mm”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the corridor length between 6mm and 10mm since, as taught by Kris, such corridor 
	As to claim 72, Ahsbahs-2 teaches all the limitations of the instant invention as detailed above with respect to claim 66, but doesn’t specify the corridor length.  In the same field of endeavor Kris teaches an ophthalmic lens having a corridor length between 6mm and 8mm (Kris col. 4:32-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the corridor length between 6mm and 10mm since, as taught by Kris, such corridor lengths are relatively short allowing for short transition from viewing zones (Kris col. 4:32-36).
	As to claim 73, Ahsbahs-2 teaches all the limitations of the instant invention as detailed above with respect to claim 66, but doesn’t specify the corridor length.  In the same field of endeavor Kris teaches an ophthalmic lens having a corridor length between 4mm and 6mm (Kris col. 4:32-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the corridor length between 6mm and 10mm since, as taught by Kris, such corridor lengths are relatively short allowing for short transition from viewing zones (Kris col. 4:32-36).
	As to claim 74, Ahsbahs-2 teaches all the limitations of the instant invention as detailed above with respect to claim 66, but doesn’t specify the corridor length.  In the same field of endeavor Kris teaches an ophthalmic lens having a corridor length between 4mm and 8mm (Kris col. 4:32-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide .
	
Allowable Subject Matter
Claim 68 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 68, although the prior art teaches an ophthalmic lens as detailed above in claim 66, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 68, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including requiring a location within the peripheral zone to have the residual cylinder power of the value 5.89D, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carmon et al. (US 10,409,087) is cited as a parent to the instant Application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 14, 2021